The electors of defendant school district determined to bond by a vote of 125 to 124. The election was contested on quowarranto. A judgment for defendant is reviewed on case-made.
Plaintiff's only contention is that a voter, one Russell A. Butler, "was not a legal voter because he did not have the property qualification" required by section 17, Act No. 301, Pub. Acts 1921 (Comp. Laws Supp. 1922, § 5664), namely, quoting, "who owns property which is assessed for school taxes in the district."
Butler was member of a copartnership trading as S. R. Butler Son. They filed, in 1917, with the county clerk a certificate of copartnership. The partnership owned property assessed for school taxes in the district at, and for years prior to, the time in question. On the tax roll the property was assessed to S.R. Butler. But Russell A. Butler owned with his partner property "which is assessed" for school taxes in the district, therefore he had the required qualification. See King v. Boardof Canvassers, 37 R.I. 254 (92 A. 569); Saxton v. Mayor,etc., of Delaware City (Del.Ch.), 88 A. 605.
Judgment affirmed.
BIRD, C.J., and SHARPE, SNOW, STEERE, FELLOWS, WIEST, and McDONALD, JJ., concurred. *Page 340